Case: 13-13069    Date Filed: 09/03/2014   Page: 1 of 13


                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13069
                          ________________________

                           Agency No. A046-569-593


GIOVANNY RIVAS,

                                                                         Petitioner,
                                      versus


U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           _______________________

                               (September 3, 2014)

Before WILSON, PRYOR and ROSENBAUM, Circuit Judges.

PRYOR, Circuit Judge:

      This petition for review requires us to decide whether a deportable alien who

has left and reentered the United States may obtain nunc pro tunc a waiver of

inadmissibility. See Immigration and Nationality Act § 212(h), 8 U.S.C. § 1182(h).
              Case: 13-13069     Date Filed: 09/03/2014    Page: 2 of 13


The State of Florida twice convicted petitioner Giovanny Rivas of petit larceny,

which rendered him removable. But before the Department of Homeland Security

initiated removal proceedings, Rivas left the United States and then reentered on

three separate occasions without notifying border officials of his ineligibility to

reenter. After the Department initiated removal proceedings, an immigration judge

granted Rivas a waiver of inadmissibility, 8 U.S.C. § 1182(h), based on Matter of

Sanchez, 17 I. & N. Dec 218 (BIA 1980) (holding that a waiver is retroactively

available if an alien could have received one when seeking reentry at the border

but who now seeks one from within the United States). When the Department

appealed, the Board of Immigration Appeals interpreted the waiver provision, 8

U.S.C. § 1182(h), which Congress amended after the Board decided Matter of

Sanchez, to require that an alien seek a waiver of inadmissibility when he applies

for a visa, admission to the United States, or an adjustment of status. The Board

ordered Rivas removed on the ground that he failed to file an application for an

adjustment of status concurrently with his application for a waiver. Because that

interpretation of the waiver provision, as amended, was reasonable, we deny

Rivas’s petition for review.

                                I. BACKGROUND

      Rivas is a native and citizen of Colombia, but he has continuously resided in

the United States after receiving lawful permanent resident status in 1998. The

                                           2
              Case: 13-13069    Date Filed: 09/03/2014   Page: 3 of 13


State of Florida convicted him first in January 2001 and again in July 2001 for petit

larceny. He then left the United States three times and later reentered the country

on May 12, 2004, April 3, 2005, and June 23, 2006. Each time Rivas returned to

the United States through the Miami International Airport, the border officers

neither detained nor questioned him.

      In December 2007, Rivas applied for United States citizenship, but the

Department of Homeland Security denied his application based on his criminal

convictions. The Department then initiated removal proceedings because Florida

convicted Rivas of two crimes involving moral turpitude that did not arise out of a

single scheme of criminal misconduct after his lawful admission to the United

States. See 8 U.S.C. § 1227(a)(2)(A)(ii). The Department served Rivas with a

notice to appear at a removal hearing.

      At the hearing Rivas conceded his removability, but filed an application for

a waiver of inadmissibility, 8 U.S.C. § 1182(h), on the ground that he could have

applied for a waiver when he sought reentry to the United States. See Sanchez, 17

I. & N. Dec 218. The Department moved to deny Rivas’s request for a waiver and

argued that the waiver provision requires an alien to seek a visa, admission to the

United States, or adjustment of status when he files for a waiver. Rivas responded

that, based on Matter of Sanchez, 17 I. & N. Dec. 218 (BIA 1980), the immigration

court could grant a waiver on a nunc pro tunc basis. In Sanchez, the Board held

                                          3
              Case: 13-13069     Date Filed: 09/03/2014    Page: 4 of 13


that a “waiver of the ground of inadmissibility may be granted in a deportation

proceeding when, at the time of the alien’s last entry, he was inadmissible because

of the same facts which form the basis of his deportability.” 17 I. & N. Dec. at 223

(quoting Matter of Tanori, 15 I & N. Dec. 566, 568 (BIA 1976)). The immigration

judge agreed with Rivas and granted him a waiver, 8 U.S.C. § 1182(h), after

concluding that Rivas’s removal would result in extreme hardship to his parents.

The Department appealed to the Board of Immigration Appeals.

      The Board agreed with the Department “that since the statute does not

provide for a ‘stand alone’ waiver . . . without an application for adjustment of

status, granting a waiver nunc pro tunc would violate the plain language of the

statute and the intent of Congress.” Matter of Rivas, 26 I. & N. Dec. 130, 134 (BIA

2013). The Board concluded that Congress had abrogated its interpretation in

Matter of Sanchez: “Our precedent issued prior to the 1990 and 1996 amendments

to section 212(h), including Matter of Sanchez, is therefore no longer valid.” Id.

And the Board vacated the decision of the immigration judge because “[s]ection

212(h), as amended, does not permit an alien in the respondent’s situation to apply

for a waiver given his ineligibility for adjustment of status.” Id. at 134– 35.

      The Board based its decision on the text of the statute, the amendments to

the text, and the decisions of the court of appeals, including our Court. Congress

had amended the waiver provision in 1990 to provide for a waiver of

                                           4
              Case: 13-13069     Date Filed: 09/03/2014   Page: 5 of 13


inadmissibility if the alien concurrently applied “for a visa, for admission to the

United States, or adjustment of status.” 8 U.S.C. § 1182(h)(2) (Supp. II 1990). The

earlier version provided for a waiver if the “Attorney General . . . has consented to

the alien’s applying or reapplying for a visa and for admission to the United

States.” 8 U.S.C. § 1182(h) (1988). The Board explained that another statute, the

Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L.

No. 104-208, Div. C, § 348, 110 Stat. 3009-546, 3009-639, further limited the

ability of certain lawful permanent residents to seek a waiver of inadmissibility.

Rivas, 26 I. & N. Dec. at 131 n.1. The Board next stated that its “long-standing

approach to defining the limits of section 212(h) relief has been affirmed by the

courts of appeals as a reasonable construction of the statutory provisions.” Id. at

132; see Poveda v. U.S. Att’y Gen., 692 F.3d 1168 (11th Cir. 2012); Cabral v.

Holder, 632 F.3d 886 (5th Cir. 2011); Klementanovsky v. Gonzales, 501 F.3d 788

(7th Cir. 2007). In particular, the Board relied on our decision in Poveda, 692 F.3d
1168, for the proposition that a “stand-alone” waiver of inadmissibility is not

available to an alien in a removal proceeding. Rivas, 26 I. & N. Dec. at 132.

      The Board acknowledged that it had historically allowed for nunc pro tunc

relief in the context of certain waiver applications, but that the Supreme Court

found its approach problematic because it created a peculiar asymmetry. For

example, “deportable aliens who had traveled abroad and returned” could receive

                                          5
              Case: 13-13069    Date Filed: 09/03/2014    Page: 6 of 13


another kind of waiver, Immigration and Nationality Act § 212(c), 8 U.S.C.

§ 1182(c) (1994), which has since been repealed, “while those who had never left

could not.” Id. at 133 (quoting Judulang v. Holder, ___ U.S. ___, ___, 132 S. Ct.
476, 480 (2011)). The Board concluded that granting nunc pro tunc relief failed to

afford the equal protection of the law because it distinguished between aliens based

on international travel. Id. at 133–34. And it agreed with both our Court and the

Seventh Circuit that “Congress could rationally distinguish between aliens who

seek to be readmitted to the United States, such as the alien in Matter of Abosi, and

those, like the respondent, who are in the country following a lawful admission but

who are removable because they subsequently violated our criminal laws.” Id. at

134. The Board held that the waiver provision, as amended, does not permit an

alien to apply for a waiver of inadmissibility unless he concurrently applies for an

adjustment of status. Accordingly, the Board sustained the appeal by the

Department, vacated the decision of the immigration judge, and ordered Rivas

removed from the United States. Id. at 135.

                         II. STANDARDS OF REVIEW
      We review only the decision of the Board of Immigration Appeals, except to

the extent that the Board “expressly adopts the [immigration judge’s] opinion.”

Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1368 (11th Cir. 2005). “Although we lack

jurisdiction to review a decision of the Attorney General to grant or deny a waiver,


                                          6
              Case: 13-13069      Date Filed: 09/03/2014    Page: 7 of 13


8 U.S.C. § 1182(h), we have jurisdiction to review the legal question of whether

[an alien] is statutorily eligible to apply for a . . . waiver.” Poveda, 692 F.3d at

1172 (internal quotation marks omitted).

      We ordinarily review questions of statutory interpretation de novo, but we

apply a two-step test to review an agency interpretation of a statute that the agency

administers. De Sandoval v. U.S. Att’y Gen., 440 F.3d 1276, 1278 (11th Cir. 2006);

see Chevron U.S.A., Inc. v. Natural Resource Defense Counsel, Inc., 467 U.S. 837,

104 S. Ct. 2778 (1984). We must first determine whether “Congress has directly

spoken to the precise question at issue.” De Sandoval, 440 F.3d at 1279 (quoting

Chevron, 467 U.S. at 842, 104 S. Ct. at 2781). If Congress clearly expressed its

purpose and the interpretation of the agency conflicts with that express purpose,

then we must set aside the agency interpretation. Id. But if Congress has not

directly addressed the issue or if the meaning of the statute is ambiguous, we must

decide whether the interpretation by the agency is based on a permissible

construction of the statute. Id. “To uphold an agency’s statutory interpretation, we

‘need not conclude that the agency construction was the only one it permissibly

could have adopted, or even the reading the court would have reached if the

question initially had arisen in a judicial proceeding.’” Id. (alteration omitted)

(quoting Chevron, 467 U.S. at 843 n.11, 104 S. Ct. at 2782 n.11). “[W]e will defer

to the Board’s interpretation of a statute if it is reasonable and does not contradict

                                            7
              Case: 13-13069     Date Filed: 09/03/2014    Page: 8 of 13


the clear intent of Congress.” Poveda, 692 F.3d at 1172 (alteration and internal

quotation marks omitted). And “judicial deference to the Executive Branch is

especially appropriate in the immigration context.” Immigration & Naturalization

Serv. v. Aguirre-Aguirre, 526 U.S. 415, 425, 119 S. Ct. 1439, 1445 (1999).

       “We review constitutional challenges . . . de novo.” Lapaix v. U.S. Att’y

Gen., 605 F.3d 1138, 1143 (11th Cir. 2010). Classifications of immigrants,

including those in section 212 of the Immigration and Nationality Act, are subject

to minimal scrutiny. Poveda, 692 F.3d at 1172. “Under the rational basis standard,

the [alien] bears the burden of establishing that the government regulation is

arbitrary or unreasonable[] and not rationally related to the government’s purpose.”

Yeung v. Immigration & Naturalization Serv., 76 F.3d 337, 339 (11th Cir. 1995).

                                 III. DISCUSSION

      Our Court has already concluded that the waiver provision “is silent about

whether an alien within our borders may obtain a hardship waiver without

concurrently applying for an adjustment of status,” and we ruled in Poveda that

“[t]he new interpretation by the Board of [that provision]—that an alien within the

United States must apply for an adjustment of his status to receive a hardship

waiver—is reasonable.” 692 F.3d at 1176. In Poveda, we considered “whether a

removable alien [was] eligible for a waiver of inadmissibility . . . if he remain[ed]

within the United States, but fail[ed] to apply for an adjustment of his status.” Id. at


                                           8
                  Case: 13-13069   Date Filed: 09/03/2014   Page: 9 of 13


1171. We concluded that he was ineligible for a waiver and held that the

interpretation by the Board that “an alien must submit an application for a . . .

waiver [of inadmissibility] concurrently with an application for a visa, admission,

or adjustment of status” was reasonable. Id. at 1176 (internal quotation marks

omitted).

       Rivas argues that his reentries to the United States distinguish him from the

petitioner in Poveda, but his argument fails. To be sure, unlike Poveda, Rivas left

and returned to the United States after committing the crimes that subjected him to

removal. But the interpretation of the statute by the Board is reasonable in the light

of the statutory amendments, even as applied to Rivas. See Cabral, 632 F.3d 886;

Klementanovsky, 501 F.3d 788. We reject Rivas’s invitation for us to reinstate the

Sanchez exception, which the Board abandoned after the intervening amendments

to the statute.

       The interpretation by the Board comports with the regulation governing an

application for a waiver of inadmissibility. See 8 C.F.R. § 1245.1(f). That

regulation provides that, for aliens who apply for a hardship waiver while within

the United States, an application for an adjustment of status “shall be the sole

method of requesting the exercise of discretion under sections 212(g), (h), (i), and

(k) of the Act, as they relate to the inadmissibility of an alien in the United States.”

Id. (emphasis added). Although Rivas could have sought a waiver when he

                                            9
             Case: 13-13069      Date Filed: 09/03/2014   Page: 10 of 13


reentered, we examine only what he has indeed sought—a waiver from within the

United States, which he may obtain solely in conjunction with an application for an

adjustment of status.

      Rivas argues that the Board provided no justification for disrupting long-

settled precedent in Sanchez regarding nunc pro tunc waivers, that there is no

rational basis for distinguishing between inadmissible and deportable aliens in

removal proceedings, and that its new interpretation of the waiver provision invites

arbitrary and capricious agency action, but we disagree. The statutory amendment

alone serves as a sufficient basis for overruling Sanchez. See Margulis v. Holder,

725 F.3d 785, 788–89 (7th Cir. 2013) (explaining that the decision in Rivas “was

based on a statutory interpretation” of the waiver provision). And we agree with

the Attorney General that the interpretation by the Board adheres to the text of the

statute. To allow a nunc pro tunc waiver to a removable alien who has not

concurrently filed adjustment of status application would render Congress’s recent

addition of the “adjustment of status” language superfluous. That interpretation

also avoids the equal protection concerns that our Court expressed in Yeung, 76
F.3d at 340, because the availability of the waiver now turns on whether the alien

seeks admission from outside the United States or an exemption from removal

from within the United States.




                                          10
             Case: 13-13069     Date Filed: 09/03/2014    Page: 11 of 13


      Contrary to Rivas’s argument that no rational basis exists for overruling

Sanchez, we explained in Poveda that Congress and the Board had at least five

rational bases for drawing this classification between aliens. First, “‘Congress

might have wanted to ensure that dangerous people, including those convicted of

crimes, remain outside the United States while their applications for discretionary

relief are being considered.’” 692 F.3d at 1177–78 (quoting Cabral, 632 F.3d at

893). Second, Congress might have wanted to deter these aliens “from attempting

to fly under the radar” in the event that their waivers are ultimately denied. Id.

(quoting Cabral, 632 F.3d at 893) (internal quotation marks omitted). Third,

Congress might have believed it created an incentive for aliens to self-deport at

their own expense. Id. (citing Cabral, 632 F.3d at 893; Klementanovsky, 501 F.3d

at 793). Fourth, “in cases where an alien either remains outside our borders or

applies for an adjustment of status while within our borders, the alien must provide

immigration authorities with information about his whereabouts and ‘immigration

authorities gain a second bite at the apple to intercept and consider otherwise

unlawful aliens.’” Id. (alteration omitted) (quoting Cabral, 632 F.3d at 893). Fifth,

Congress might have wanted to punish lawful permanent residents who “repaid”

that status with “a life of crime” and to require “them to self-deport before the

Attorney General considers their request for a hardship waiver.” Id. (quoting

Klementanovsky, 501 F.3d at 792) (internal quotation marks omitted). Our review

                                          11
              Case: 13-13069    Date Filed: 09/03/2014   Page: 12 of 13


of the interpretation of the Board “is not a license for [us] to judge the wisdom,

fairness, or logic of legislative choices.” F.C.C. v. Beach Commc’n, Inc., 508 U.S.
307, 313, 113 S. Ct. 2096, 2101 (1993). These reasons satisfy our limited review

for a rational basis.

       Rivas also argues that Matter of Abosi, 24 I. & N. Dec. 204 (BIA 2007),

supports his argument, but Abosi illustrates the reasonable distinction adopted by

the Board. The Board ruled in Abosi that a deportable alien seeking readmission

after a trip abroad need not apply for an adjustment of status in conjunction with

his waiver request because he sought admission from outside the United States. Id.

at 205–06. But Rivas never sought a waiver from outside the United States when

seeking admission; he sought a waiver after he had illegally reentered the United

States without detection by customs agents. For the reasons earlier delineated,

Congress and the Board may have many rational reasons for treating Rivas

differently from the petitioner in Abosi. Indeed, if we were to accept the position of

Rivas, we would revert to “the irrational position that an alien who after coming to

the United States had taken a trip abroad and returned and was then ordered

deported was entitled to more consideration than one who had never taken a

foreign trip after coming to the United States.” Klementanovsky, 501 F.3d at 793–

94 (describing the circumstances in Francis v. INS, 532 F.2d 268 (2d Cir. 1976)).




                                          12
     Case: 13-13069   Date Filed: 09/03/2014   Page: 13 of 13


                      IV. CONCLUSION

We DENY Rivas’s petition for review.




                               13